Citation Nr: 0906979	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-24 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a compensable rating for left varicocele.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who had active service from 
December 1952 to March 1954.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2005 
rating decision of the Pittsburgh, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for left varicocele, rated noncompensable, 
effective from June 2004.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.  


REMAND

As noted above, this appeal is from a rating decision that 
granted service connection and assigned the initial rating 
for the disability at issue.  Because there is no specific 
diagnostic code (code) listed in the rating schedule for 
varicocele, the noncompensable rating was assigned by analogy 
to 38 C.F.R. § 4.118, Codes 7199-7523 (for complete atrophy 
of testis).  

When an unlisted condition is encountered, it is permissible 
to rate that condition under a closely related disease or 
injury in which not only the function affected, but the 
anatomical localization and symptomatology, are closely 
analogous.  See 38 C.F.R. § 4.20.  Here, while the anatomical 
localization of the varicocele is closely analogous to the 
disability existing with testis atrophy, neither function 
affected nor symptomatology of the Veteran's varicocele is 
analogous to those associated with testis atrophy.  
Specifically, while testis atrophy implies size reduction (or 
absence) of testicle, the Veteran's symptoms consist of 
testicle enlargement with associated complaints of pain.  
Consequently, the Board finds the rating by analogy to Code 
7523 inappropriate, and that a more appropriate analogy for 
rating the Veteran's varicocele disability would be under 
38 C.F.R. § 4.115b, Code 7529 (for benign neoplasms of the 
genitourinary system) or under 38 C.F.R. § 4.118, Codes 7801-
7805 (for various types of scars).

The Veteran has not been examined by (or on behalf of) VA in 
conjunction with the instant claim.  Service connection was 
awarded on the basis of a nexus opinion by a physician who 
reviewed the claims file.  The current rating is based on 
findings reported by a private provider.  Those findings are 
insufficient to consider rating the Veteran's varicocele 
under all potentially applicable (analogous) codes.  
Accordingly, an examination to determine the current severity 
of the varicocele is necessary.  

The most recent medical evidence of record as to the status 
of the Veteran's left varicocele consists of a private record 
dated in October 2006; based on the Veteran's statements, it 
would appear that he is seen by a medical provider 
periodically for this disability.  Records of any such 
treatment would be pertinent evidence in the matter at hand, 
and must be secured.  Notably, this appeal is from the 
initial rating assigned with the award of service connection, 
and staged ratings are for consideration.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should ask the Veteran to 
identify all sources of evaluation or 
treatment he has received for his left 
varicocele since October 2006 (if any), 
and secure copies of complete clinical 
records of all such evaluations and/or 
treatment from the sources identified.  If 
any records identified cannot be secured, 
the Veteran should be so notified, and 
advised that ultimately it is his 
responsibility to ensure that records of 
private treatment are received.    

2.  The RO should then arrange for an 
examination of the Veteran to determine 
the current severity of his left 
varicocele.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
note the location of the varicocele and 
its dimensions, and whether it causes any 
impairment of function (if so, the 
functional impairment must be described in 
detail).  

3.  The RO should then readjudicate the 
Veteran's claim for increase.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

